Citation Nr: 0321525	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 1997 for the assignment of a 50 percent rating for the 
veteran's plantar warts.

2.  Entitlement to an increased disability rating for plantar 
warts, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

The veteran served on active duty from November 1975 to 
November 1979.  

The veteran filed an initial claim of entitlement to service 
connection for several disabilities, including plantar warts, 
in December 1979, one month after he left military service.  
The veteran failed to report for VA physical examination, and 
the claim was disallowed by the RO in January 1981.  On 
September 28, 1981, the veteran indicated that he was able to 
report for a VA examination and requested that one be 
scheduled.  This was done.  The veteran was granted service 
connection for plantar warts in a January 1982 rating 
decision; a noncompensable disability rating was awarded, 
effective September 28, 1981.  The veteran did not appeal 
that decision.  

In September 1993, the RO received a request for an increase 
in the disability rating assigned for the veteran's plantar 
warts.  In a July 1994 rating decision, the disability rating 
was increased to 10 percent, effective from September 8, 
1993.  

In January 1995, the RO received a claim for an increase in 
the disability rating assigned the veteran's plantar warts.  
In a June 1995 rating decision, the RO confirmed and 
continued the 10 percent rating.  The veteran disagreed with 
the June 1995 rating decision, and the RO issued a statement 
of the case (SOC) in February 1996.  The veteran did not 
submit a VA Form 9, substantive appeal, in response to the 
February 1996 SOC.  However, the veteran did submit a VA Form 
21-4138 in March 1996.  On that form the veteran stated that 
he was gathering more evidence for his appeal.  

In Allin v. Brown 1994, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") interpreted 
the requirements of 38 C.F.R. § 20.202 regarding perfection 
of an appeal.  The Court stated that there must be some 
indication in the appellant's substantive appeal that he 
wishes to raise a particular issue before the Board.  The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue.  See also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA's statutory duty to assist 
means that VA must liberally read all documents or oral 
testimony submitted to include all issues presented]. 

The Board finds that the March 1996 correspondence from the 
veteran clearly shows his intent to prosecute an appeal as to 
the matter of the disability rating assigned for his service-
connected plantar warts in the June 1995 rating decision.  
The veteran specifically mentioned the plantar warts and 
specifically referred to an appeal.  Accordingly, the Board 
considers the veteran's March 1996 communication to the RO as 
a timely substantive appeal of the June 1995 rating decision 
which denied an increased disability rating for the veteran's 
plantar warts.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302. 
 Accordingly, that issue is in appellate status and will be 
discussed by the Board below.  

In September 1997, the veteran again submitted a claim for an 
increased rating for his plantar warts.  In a December 1998 
rating decision, the veteran's disability rating was 
increased to 30 percent, effective from September 29, 1997 
the date of the veteran's claim.  In March 1999, the RO 
received the veteran's request for a temporary total rating 
for hospital treatment of his plantar warts.  In an August 
1999 rating decision, the RO awarded a 100 percent rating 
pursuant to 38 C.F.R. § 4.30, effective from December 10, 
1998 to March 1, 1999.  As of the termination of the 100 
percent rating, the 30 percent rating was again assigned.

In a November 2000 rating decision, the RO increased the 
disability rating assigned the veteran's plantar warts to 50 
percent, effective from September 29, 1997.  The veteran 
disagreed with the effective date assigned and initiated this 
appeal.  The appeal was perfected with the timely receipt of 
the veteran's substantive appeal (VA Form 9) in July 2002.

In November 2002, the Board remanded this case for the 
scheduling of a Board hearing, as requested by the veteran.  
The veteran testified at a videoconference hearing which was 
chaired by the undersigned in March 2003, and accepted such 
hearing in lieu of an in-person hearing.  See 38 C.F.R. 
§ 20.700(e) (2002).  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issue not on appeal

During his March 2003 hearing, the veteran appeared to 
contend that he was entitled to an earlier effective date for 
the award of service connection for plantar warts, namely as 
of the day after he left military service.  See the March 
2002 hearing transcript, page 3.  That claim has not been 
adjudicated by the RO and therefore is not now within the 
Board's jurisdiction.  The matter of the veteran's 
entitlement to an earlier effective date for service 
connection for plantar warts is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased 
evaluation for plantar warts was received in January 1995.

2.  The evidence of record indicates that it was not 
factually ascertainable that the veteran was entitled to a 
rating higher than 10 percent for his service-connected 
plantar warts prior to September 29, 1997.

3.  The veteran is currently receiving the maximum 50 percent 
rating available under Diagnostic Code 7819-7806 for his 
plantar warts.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
plantar warts so as to render impractical the application of 
the regular schedular standards.

CONCLUSIONS OF LAW

1.  Under governing law, the veteran is not entitled to a 
rating higher than 10 percent for the service-connected 
plantar warts prior to September 29, 1997.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).

2.  The criteria for a higher schedular disability rating for 
plantar warts have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).

3.  The criteria for an increased disability rating for 
service-connected plantar warts on an extra-schedular basis 
have not been met. 38 C.F.R. 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date 
earlier than September 29, 1997 for a 50 percent disability 
rating for plantar warts.  Notwithstanding the grant by the 
RO of a 50 percent rating, he also is deemed to be seeking an 
increased disability rating for his plantar warts.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
when a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
November 2000 rating decision, and by the May 2002 SOC of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim.  Crucially, an attachment 
to the May 2002 SOC specifically referenced the pertinent 
provisions of the VCAA and informed the veteran as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The attachment 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
even though the attachment requested a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has since elapsed. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the record contains VA outpatient treatment 
and examination reports, which will be discussed below.  The 
veteran identified and submitted hospital treatment records 
in March 1999.  The veteran also submitted treatment records 
from Dr. G.D. and Dr. S.E.P and a fitness for duty report 
dated in February 1999.  There is no indication that there 
exists any evidence which has a bearing on this appeal which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2002).  
The veteran was informed of his right to a hearing and the 
options for presenting personal testimony.  He requested a 
Board videoconference hearing, and he was afforded such a 
hearing before the undersigned Veterans Law Judge in March 
2003.  The veteran's representative has also submitted 
written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.
   
1.  Entitlement to an effective date earlier than September 
29, 1997 for assignment of a 50 percent rating for the 
veteran's plantar warts.

The veteran is seeking an earlier effective date for the 
currently assigned 50 percent rating.  Essentially he 
contends that he has continuously prosecuted a claim for an 
increased rating since September 1993, and that his current 
rating should be made effective from that date. 

Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Effective dates - increased ratings

Generally, the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2002).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, use the earliest date as of which 
an increase is factually ascertainable (not necessarily the 
date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2) 
(2002).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).  Evidence contained in the claims file showing that 
an increase was ascertainable up to one year before the claim 
was filed will be dispositive.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155 (2002).

The Court has held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

Analysis

The veteran seeks an effective date earlier than September 
29, 1997 for the currently assigned 50 percent disability 
rating for his service-connected plantar warts.  As noted in 
the procedural history set out in the Introduction above, 
this disability was rated as noncompensably disabling from 
September 28, 1981 to September 8, 1993; 10 percent disabling 
from September 8, 1993 to September 29, 1997; and 50 percent 
disabling from September 29, 1997 forward.  The RO chose the 
September 29, 1997 effective date based on a claim for an 
increased rating from the veteran which was received on that 
date.

Because the effective date of a grant of an increased rating 
is based in part on the date the claim was received, the 
Board must first determine that date.  38 C.F.R. 
§ 3.400(o)(1) (2002).  

The date of claim for the increased disability rating

As stated in the Introduction, the RO assigned a 50 percent 
rating in November 2000.  The RO chose an effective date of 
September 29, 1997 for the 50 percent rating, based on the 
receipt on that date of the claim for an increased rating.  
However, the veteran now contends that September 1993 is the 
correct effective date because he had in fact continuously 
prosecuted a claim for an increased rating since then.  

The Board observes in passing that the veteran does not 
appear to contend that he filed a claim for an increase in 
the assigned disability rating after the unappealed January 
1982 rating decision which granted service connection and 
before September 1993.  The Board has reviewed the record and 
has not identified any communication from the veteran, formal 
or informal, which could be deemed to be such a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [VA is 
required to identify and act on informal claims for 
benefits]. 


The Board must now determine whether the July 1994 rating 
decision, which was based on the veteran's September 1993 
claim of entitlement to an increased rating, became final or 
whether the veteran filed a timely appeal from that decision.  

Following the July 1994 rating decision, the veteran filed a 
claim in January 1995, stating that he would like to be 
reexamined because a December 1994 medical report showed an 
increase in disability.  The veteran did not express 
disagreement with or even refer to the July 1994 decision.  
Rather, he clearly indicated that his condition had changed 
since that date.  Accordingly, even reading the veteran's 
communication liberally, see AB v. Brown, 6 Vet. App. 35 
(1993), the Board does not believe that the January 1995 
communication from the veteran constituted a notice of 
disagreement as to the July 1994 rating decision.  Rather, 
the January 1995 communication constituted a claim for an 
increased rating.  The July 1994 decision was thus unappealed 
and is final.  

As described in greater detail in the Introduction, the RO 
denied the veteran's January 1995 claim of entitlement to an 
increased disability rating in June 1995, the veteran filed a 
notice of disagreement and the RO issued a SOC in February 
1996.  As explained in the Introduction, the Board believes 
that the veteran filed a substantive appeal in March 1996, 
although it was not recognized as such by the RO.  Based on 
this procedural history, the Board concludes that January 17, 
1995 is the earliest date of an active claim for an increased 
rating.  

Effective date of increased rating

The determination of the date of filing of a claim for an 
increased rating does not end the Board's inquiry, however.

In general, under applicable law and regulations, except as 
otherwise provided, the effective date of a claim for an 
increased rating is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2002).
If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (o)(1)(2) (2002).  

Therefore, the Board must review the evidence of record in 
order to determine whether an ascertainable increase in 
disability occurred during the period from January 17, 1994 
to September 29, 1997, that is, whether the evidence 
establishes that the veteran's disability was shown to be of 
such severity as to meet the criteria for a rating higher 
than 10 percent under Diagnostic Codes 7819-7806 at some 
point during this period.

Under Diagnostic Code 7806, a 10 percent rating is indicative 
of exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is indicative 
of exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is awarded where 
there is evidence of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.  

After review of all of the evidence of record, the Board is 
unable to find evidence which establishes that it was 
factually ascertainable that the symptomatology associated 
with the veteran's plantar warts met the criteria for a 30 or 
50 percent evaluation under Diagnostic Code 7806 at any point 
prior to September 29, 1997.

The Court has held that the Board must consider all of the 
evidence of record in determining the appropriate effective 
date for an increased rating.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  The Board has done so.

A November 1981 VA examination shows 3 callosities on the 
left foot.  The first and second, on the ball of the foot, 
measured 1 inch by 1/2 inch.  The third, on the heel, measured 
3/4 inch by 1/2 inch.  All three were noted to have no 
inflammation or ulceration.  The first and second were 
slightly tender and the third was nontender.  
In a November 1984 VA examination, the veteran was noted to 
have planter warts on the bottom of his left foot, which give 
him trouble.  There is no pertinent evidence of record for 
nearly a decade thereafter.

In September 1993, the veteran filed a claim for an increased 
disability rating, claiming trouble and pain with his left 
foot and warts on his hands.  The veteran was examined in 
connection with his increased rating claim in February 1994.  
On examination, the veteran was seen to ambulate in a normal 
manner, without a limp.  The sole of the left foot had four 
plantar warts.  They were noted to be recently trimmed and 
were tender to compression.  The right hand was also shown to 
have plantar warts on the palm, also trimmed and slightly 
tender to compression.  

A February 1995 skin clinic note shows callosities on the 
left foot that bothered the veteran.  He was advised that 
excision would result in a scar that would be more 
uncomfortable than the callosities.  The examiner described 
hyperkeratotic papules on the hands.  A January 1996 foot 
clinic note shows notation of longstanding lesions on the 
feet.  The veteran inquired about surgical relief.  A January 
1996 triage note shows warts on the veteran's feet and hands.  
A May 1996 surgical consultation shows multiple warts on the 
hands and left foot.  

During a January 1998 VA examination, the examiner referred 
to the onset of the veteran's plantar warts in 1978 or 1979.  
However, the symptomatology at that time was not described.  

As alluded to in the Introduction, the veteran underwent 
surgery for his plantar warts in December 1998 and was 
granted a temporary total disability evaluation from December 
1998 to March 1999.

Dr. S.E.P. in a December 1999 letter stated that the 
veteran's symptoms had been present for greater than ten 
years and were progressing in severity.  Dr. S.E.P. did not 
describe the level of symptomatology prior to 1999, and 
specifically did not describe such symptoms as ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or an exceptionally repugnant condition.  

In a July 1999 VA Form 9, the veteran stated that the 
intensity of pain since  December 1998 surgery had continued 
to increase, the need to shave the plantar warts has 
increased, and the scars stay moist more often.  

Dr. G.D. described symptoms consistent with a 50 percent 
evaluation in a September 2000 letter.  However, he was 
describing the veteran's current condition, and he prefaced 
his letter by stating that he had only seen the veteran since 
February 1998.  

The evidence of record thus shows that entitlement to a 
disability rating higher than 10 percent was not 
ascertainable before September 1997.  It appears from the 
medical evidence of record that that the service-connected 
disability worsened in approximately early 1998, leading to 
the December 1998 surgery.  The evidence does not provide a 
basis on which to award a rating higher than 10 percent any 
earlier than the currently assigned September 1997 effective 
date; this evidence does not indicate ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  The 
conditions enumerated for the 30 percent and 50 percent 
levels are therefore not shown prior to September 1997.  The 
Board finds therefore that it is not factually ascertainable 
that the veteran met the criteria for a 30 percent or 50 
percent disability evaluation on or before September 29, 
1997.  An effective date earlier than September 29, 1997 for 
a disability rating higher than 10 percent is not warranted 
for that reason.  
See 38 C.F.R. § 3.400(o) (2002).
  
While the veteran generally asserts that he is entitled to a 
50 percent rating prior to September 29, 1997, he does not 
specifically contend that the conditions reflective of such a 
rating in fact existed during this period.  Indeed, as 
indicated above, he appears to attribute increased 
symptomatology due to his service-connected plantar warts to 
the 1998 surgery.  

In short, for the reasons and bases above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an earlier effective date 
for the assignment of a 50 percent disability rating for 
plantar warts.
In reaching this conclusion, the Board acknowledges the 
contention of the veteran that, under 38 U.S.C.A. § 5107(b) 
(West 2002), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claims, that doctrine is not for 
application in this case.  See Gilbert, 1 Vet. App. at 55.  
The veteran's claim is therefore denied.

2.  Entitlement to an increased disability rating for plantar 
warts, currently evaluated as 50 percent disabling.

As discussed above, the veteran has been granted a 50 percent 
disability rating for his service-connected plantar warts.  
This is the highest schedular rating allowable.  However, 
since an extraschedular rating is potentially available and 
has indeed been considered by the RO, and since the veteran 
has not indicated that he is satisfied with the assigned 
disability rating, he is deemed to be seeking an increased 
disability rating for his service connected plantar warts.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that when a veteran seeks an original or increased 
rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded].

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Analysis

The veteran's service-connected plantar warts are  currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Codes 7819-7806 (2002).
 
Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

The Board has reviewed the diagnostic codes related to 
disorders of the skin in light of the reported symptomatology 
and diagnoses of record.  The Board finds that Diagnostic 
Code 7819 is the most appropriate code available.  The 
diagnostic codes pertinent to scars (7800-7805) were also 
considered.  However, given the reported symptoms and the 
location of the lesions on the veteran's feet and hands, 
those diagnostic codes would not produce as high a rating as 
Diagnostic Code 7806.  The veteran has not suggested that 
another diagnostic code would be more appropriate and the 
Board cannot identify such a code.  Accordingly, the 
veteran's plantar warts will be rated under the provisions of 
Diagnostic Code 7819-7806.

Karnas considerations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin. 
See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 30, 
2002 [to be codified at 38 C.F.R. § 4.118].  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so].  However, Diagnostic 
Code 7806 was not changed. 

Schedular rating

The veteran's service-connected plantar warts are rated under 
38 C.F.R. § 4.118, Diagnostic Code 7819 [new growths, benign, 
skin].  Diagnostic Code 7819 rates by analogy to Diagnostic 
Code 7806 [eczema], which provides the following:

50 % with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition;

30 % with exudation or constant itching, extensive 
lesions, or marked disfigurement;

10 % with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area;

0 % with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.

38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The Board finds that, because as the veteran is already 
evaluated at the maximum rating available under Diagnostic 
Code 7806, a higher rating is not warranted on a schedular 
basis.

Extraschedular rating

In the November 2000 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service connected plantar warts.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected plantar 
warts result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  After a careful review of the evidence , the 
Board concludes that there is no evidence of any 
hospitalization for this disability, nor is there any 
evidence of marked interference with employment.  Moreover, 
there is no evidence of an extraordinary clinical picture.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture 
which would warrant the assignment of a rating in excess of 
the maximum 50 percent schedular rating, and the veteran has 
pointed to none.

Although the Board does not necessarily dispute that the 
veteran's plantar warts would cause some problems in 
employment situations, this in and of itself does not 
constitute marked interference with employment.  A certain 
degree of occupational impairment is contemplated in the 50 
percent rating currently assigned.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected plantar 
warts do not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected plantar warts.  The benefit 
sought on appeal is accordingly denied.


ORDER

An effective date prior to September 29, 1997 for a 50 
percent disability evaluation  for the veteran's plantar 
warts is denied.

Entitlement to an increased evaluation for plantar warts is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

